Citation Nr: 1614333	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-11 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of dental injury with loss of teeth for compensation purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from June 1977 to September 1979.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Board hearing at the local RO in February 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.   

Importantly, a claim for service connection is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In the instant case, the Veteran was awarded service connection for purposes of dental treatment in an April 2010 rating decision.  As such, the current appeal is limited to the issue of service connection for a dental disorder for compensation purposes as set forth on the front page of this decision.  

The Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran is claiming entitlement to service connection for residuals of dental injury with loss of teeth for compensation purposes.  At the Board hearing and in statements of record, the Veteran has asserted he hit his head on the sink while stationed in Georgia on active duty and knocked back his teeth, which subsequently had to be removed.  Service treatment records confirm that he was referred for dental treatment in December 1977 after traumatic accident.  Dental records showed that he had a traumatic injury to teeth 7, 8, 9, 10.  Teeth 7 and 8 were injured, tooth 9 was removed and tooth 10 was lost.  Post-service VA treatment records showed that the Veteran has a partial denture, periodontal disease, decaying teeth and teeth 2, 15, 16, and 30 were also missing.  It was noted that the Veteran had poor oral hygiene.  

The Board observes that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the note immediately following this code states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913.  

The Veteran has not been afforded a VA examination with respect to this issue.  In light of the above, the Board finds that the Veteran should be afforded a VA dental examination so that a dental expert may review the service treatment records to determine whether the dental trauma that occurred in service has resulted in the loss of substance of body of maxilla or mandible without the loss of continuity.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Moreover, the Veteran testified that he has received treatment from the Houston VA Medical Center (VAMC) since approximately 1995/1996.  Importantly, at the Board hearing, the Veteran testified that he had received dental treatment within the past year at the VAMC; however, the most recent records associated with his Virtual VA record date to December 2012.  Further, the record does not contain any records prior to June 2001.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records prior to June 2001 and from December 2012 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Likewise, the Veteran has also indicated that he has received private dental treatment.  The Board recognizes that the AOJ has attempted to obtain records from Castle Dental Center, but has not received a response to its requests.  Nevertheless, in light of the need to remand, the RO should take appropriate steps, including contacting the Veteran and obtaining any necessary authorization, to obtain any private treatment records from Castle Dental Center and any other private facilities.

Lastly, the VBMS record includes an April 2009 record labeled as private dental x-rays from the Veteran.  However, it does not appear that the actual x-rays have been uploaded into VBMS.  As such, the AOJ should take appropriate steps to upload the x-rays into the Veteran's VBMS record.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to upload the private x-rays submitted by the Veteran in April 2009 into the Veteran's VBMS record.  If these records are no longer available, contact the Veteran and request that he resubmit such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.  § 5103A(b)(2) and 38 C.F.R.  § 3.159(e).

2.  Obtain the Veteran's VA treatment records dated prior to June 2001 and from December 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Appropriate action should be taken, including contacting the Veteran and obtaining any necessary authorization, to obtain any private treatment records from Castle Dental Center and any other private facility.  If the Veteran responds, make at least two (2) attempts to obtain records from any identified sources.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.  § 5103A(b)(2) and 38 C.F.R.  § 3.159(e).

4.  After any additional records are obtained, the Veteran should be scheduled for an appropriate VA medical/dental examination to determine the nature and etiology of the Veteran's dental disability.  It is imperative that the electronic record, including a copy of this Remand, be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  

After reviewing the claims file and examining the Veteran, the examiner should describe any non-restorable damage related to the Veteran's in-service dental trauma that occurred in December 1977 and explain whether any current maxillary or mandible bone loss is considered to be at least as likely as not (a 50 percent probability or higher) related to the service-connected dental trauma.   Please also further explain the relationship, if any exists, between the Veteran's disability involving teeth nos. 7, 8, 9 and 10 and the maxillary or mandible bone loss.

A detailed rational for all opinions expressed should be provided.

5.  Thereafter, the AOJ should review the expanded record and readjudicate the issue of entitlement to service connection for residuals of dental injury with loss of teeth for compensation purposes.  If the appeal remains denied, the AOJ should issue a supplemental statement of the case, and after the Veteran and his representative have been given the opportunity to respond, the case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




